DENY and Opinion Filed August 24, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00177-CV

     IN RE MARKEL AMERICAN INSURANCE COMPANY, Relator

           Original Proceeding from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02181-D

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Reichek
      In its March 22, 2021 petition for writ of mandamus, relator challenges the

trial court’s orders denying the plea in abatement, denying the request to compel

examinations under oath, and denying protection from discovery pending abatement.

Entitlement to mandamus relief requires relator to show that the trial court clearly

abused its discretion and that relator lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition, real party in interest’s response, relator’s

reply, and the record before us, we conclude that relator has failed to show its

entitlement to the relief requested. Accordingly, we deny the petition for writ of

mandamus.
     We also lift the stay issued by this Court’s March 24, 2021 order.




                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE
210177F.P05




                                      –2–